Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 5-6, it is not clear what is meant by “ a group of buffer parameters.”  The specification uses identical language, but does not define the members of the group (i.e. what are these buffer parameters).  Thus, the scope of the claim is unclear.

Claim 10, line 3, it is not clear what is meant by “ a group of buffer parameters.”  The specification uses identical language, but does not define the members of the group (i.e. what are these buffer parameters).  Thus, the scope of the claim is unclear.



The remaining claims dependent on the above independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited “machine-readable storage medium” can be broadly and reasonably interpreted to include the non-statutory “signal per se” embodiment.  Note that the specification, paragraphs 0023 and 0082, do not describe the phrase “machine-readable storage medium” as excluding transitory embodiments.  The Examiner suggests adding “non-transitory” to the claim.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Li et al. (US 2016/0150421 A1) teach a congestion control algorithm (Figure 4C) that adjusts the parameters to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        January 23, 2021